DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (U.S. Patent Application Publication No. 2019/0125459, hereinafter “Shelton”) in view of Grantcharov et al. (U.S. Patent Application Publication No. 2018/0122506, hereinafter “Grantcharov”); further in view of Ferguson et al.,(U.S. Patent No. 6,454,708, hereinafter “Ferguson”).

Claim 1:
Regarding Claim 1, Shelton teaches a method comprising:  
receiving, by a first computing device of a plurality of computing devices connected through an internal network of a robotic surgical system (§ 0500, Lines 7-9; The surgical system may be a robotic system 110; § 0550, Lines 7-14; Devices communicate to the hub via Ethernet (network data is sent over the internal network of the robotic surgical system)), a first copy of a set of published messages based on subscriptions of the first computing device to the set of published messages, wherein the set of published messages are published by at least a second computing device of the plurality of computing devices through one or more dedicated network ports (§ 0697, Lines 1-4 and 6-9; During a surgical procedure, data is captured and communicated (receiving) to a surgical hub (by, the first computing device through the internal network), this data may include failure events associated with the surgical procedure (a set of published messages, the published messages being the failure event data which aligns with the definition for published messages in § 0028, Lines 2-5 of the instant application); § 0706, Lines 6-9; Data may be received from various components coupled to the surgical hub, e.g., device/instrument data (published by at least a second computing device through one or more dedicated network ports, the second computing device being the device/instrument)), and wherein each of the set of published messages is associated with a message priority (§ 0697, Lines 20-22; The captured data associated with the failure event can be communicated on a prioritized basis for analysis (each of the set of published messages associated with a message priority)) and a timestamp generated based on a synchronized clock of the second computing device (§ 0697, Lines 4-6; The captured data can be time-stamped before being received at the surgical hub (each of the set of published messages associated with a timestamp generated based on the clock of the second computing device)); 
capturing, by the first computing device network data sent over the internal network of the robotic surgical system by the plurality of computing devices (§ 0699, Lines 4-7; A surgical hub 206 (first computing device) with a processor and a memory coupled to the processor.  The memory stores instructions to capture surgical data (capture network data, as surgical data may be considered network data); § 0500, Lines 7-9; The surgical system may be a robotic system 110; § 0550, Lines 7-14; Devices communicate to the hub via Ethernet (network data is sent over the internal network of the robotic surgical system)), wherein the network data comprise a second copy of the set of published messages and are associated with timestamps generated based on the respective synchronized clocks of the plurality of computing devices (§ 0699, Lines 7-9; The surgical data (the network data) comprises data associated with a surgical device, are associated with timestamps) the captured surgical data; § 0697, Lines 4-6; The captured data can be timestamped either before being received at the surgical hub (generated based on the respective clocks of the plurality of computing devices, the second device being the transmitting device));
storing, by the first computing device, the network data in a storage device associated with the first computing device based on the timestamps associated with the network data for a pre-determined period of time (§ 1961, Lines 4-5; The surgical hubs (the first computing device) temporarily store data (the network data); § 1961, Lines 9-12; Once the stored information is communicated to the primary server 13940, the information can be deleted from the memory of the individual surgical hub (storing, by the first computing device, the network data in a storage device associated with the first computing device for a pre-determined period of time, the predetermined period of time being until deletion); § 1962, Lines 1-6; As data begins to be communicated from the hub to the primary server 13940, a queue 13990 is created to prioritize the order in which data is communicated.  The queue 13990 prioritizes data as first in, first out.  Since Shelton uses a first in first out queue, Shelton teaches the storing of the devices based on timestamps associated with network data, as the timestamp of the data would indicate which is first in or first out in the queue); 
transmitting, by the first computing device over an external network, at least a portion of the set of published messages to a server device for processing according to the respective message priorities and timestamps (§ 0697, Lines 17-22; The captured data associated with the failure event (the set of published messages) can be chronologized based on the time-stamping and transmitting, by the first computing device published messages) to a cloud-based system on a prioritized basis for analysis (to a server device for processing according to the respective message priorities and timestamps) (the published messages are chronologized based on timestamp for transmission and thus are transmitted according to a timestamp) (the messages are sent based on a prioritized basis which indicates that the published message is flagged as a priority message and thus are transmitted according to the respective message priority)). 

However, Shelton does not appear to teach: 
wherein the synchronized clocks of the plurality of computing devices are synchronized based on a time synchronization protocol; 
receiving, by the first computing device within the pre-determined period of time, a request to retrieve the network data, wherein the request is generated based on the portion of the set of published messages transmitted to the server device and specifies one or more criteria for retrieving the network data; 
retrieving, by the first computing device, the network data that satisfy the one or more criteria; and transmitting, by the first computing device over the external network, the retrieved network data to the server device in response to the request. 

Grantcharov teaches wherein the synchronized clocks of the plurality of computing devices are synchronized based on a time synchronization protocol (§ 0132, Lines 2-5; Synchronization may be attained by utilizing networking synchronizing clocks) between (associate with) computer systems and electronic devices (a plurality of computing devices) over packet-switched networks; § 0082, Lines 3-4; The device middleware and hardware (each of the plurality of computing devices) implements accurate synchronization for the real-time surgical data streams using network protocols for clock synchronization (a time synchronization protocol); § 0133, Lines 1-6; Devices may include surgical robots (hence the system may be a robotic surgical system)).

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shelton with Grantcharov by modifying the system to allow for synchronizing the clocks of the plurality of computing devices.  One of ordinary skill in the art would have been motivated to do so because synchronized devices makes it easier to log data in a system with a plurality of devices to make clear what caused a failure event during a surgical procedure (Shelton, § 0696, Lines 9-12). 

Ferguson teaches within the pre-determined period of time, a request to retrieve the network data, wherein the request is generated based on the portion of the set of published messages transmitted to the server device and specifies one or more criteria for retrieving the network data (Column 8, Lines 29-30; A sensor measures vital signs; Column 12, Lines 5-10; The data is stored in a base station 30; Column 12, Lines 29-31; The base station unit 30 creates a summary of collected sensor data for transmission (transmitted published messages) to a remote station 50 (a server device); Column 13, Lines 7-10; Upon review of the summary data a a request to retrieve the network data based on the portion of the set of published messages transmitted to the server device, detailed data being network data); Column 16, Lines 32-36; The remote monitoring station 50 may requests that the base station sends a specified time range of data (the request specifies one or more criteria for retrieving the network data, a time range is a criteria, as per § 0060, Lines 1-12 of the instant application); Column 12, Lines 14-18; Data is retained in the base station memory until it is directed to be discarded by the remote monitoring station 50, or until the base station memory is full (within a pre-determined period of time, the period of time being before the data is discarded)); 
retrieving the network data that satisfy the one or more criteria; and transmitting, by the first computing device over the external network, the retrieved network data to the server device in response to the request (Column 13, Lines 32-33; The data is received via the modem from the base station unit 30 (the data would have had to be retrieved and transmitted by the base station to the remote monitoring device in order to be received via the modem); Fig. 1; Column 8, Lines 35-40; Data is communicated between the base station unit 30 and the remote monitoring station 50 through the telecommunications link 40 (data is transmitted over the external network, the external network being the link 40 since the station 50 is connected remotely)).

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shelton and Grantcharov by modifying the system to allow access to the network data based on a specified criteria.  

Claim 2:
Shelton in view of Grantcharov and further in view of Ferguson further teaches causing the surgical robotic system to be modified based on the processing by the server device (Shelton, § 0699, Lines 24-26; The cloud-based system can flag the surgical device associated with the failure event for removal from an operating room, return to a manufacturer, or future inoperability (causing the surgical robotic system to be modified based on the processing by the server device)). 

Claim 3:
Shelton in view of Grantcharov and further in view of Ferguson further teaches filtering, by the first computing device, the network data to reduce a size of the network data prior to transmitting the retrieved network data to the server device (Shelton, § 0999, Lines 1-6 and 9-11; In a surgical hub, large amounts of data can be generated causing storage and communication bottlenecks, one solution may include local determination of what data is transmitted to the cloud-based system user defined exclusion of specific procedures enable data sets to be included for analysis or automatically deleted (the ability to delete data prior to transmitting the data to the server device, i.e. the cloud based system, is filtering of the network data which in turn reduces the size of the network data). 


Claim 4:
Shelton in view of Grantcharov and further in view of Ferguson further teaches: 
detecting, within the pre-determined period of time, a pre-defined event based on the network data (Shelton, § 0697, Lines 3-4 and 6-7; Captured data (network data) can be communicated to a surgical hub and a failure event associated with the surgical procedure are detected (detecting, a pre-defined event based on the network data, the failure event is pre-defined since the system would be programmed to know when an event is a failure event));
retrieving network data associated with the pre-defined event (Shelton, § 0697, Lines 7-9 and 13-16; It can be determined which of the captured data is associated with the failure event.  Once the determination is made, the surgical hub can separate (retrieving) the captured data (network data) associated with the failure event from all other captured data (associated with the pre-defined event); and 
transmitting, by the first computing device over the external network, the network data associated with the pre-defined event to the server device (Shelton, § 0697, Lines 20-22; The captured data can be communicated (transmitting, by the first computing device over the external network) to a cloud-based system (the network data associated with the pre-defined event to the server device)). 

Claim 5:
Shelton in view of Grantcharov and further in view of Ferguson further teaches wherein the first computing device of the robotic surgical system is configured to access the external network for a pre-determined limited time period (Shelton, § 1466, Lines 4-10; Each surgical hub (the first computing device of the robotic surgical system) can have associated unique credentials such as username, password, and other suitable security credentials stored in the memory 7010 and permit cloud access level (the external network).  Based on providing accurate credentials, a surgical hub 7006 may be granted access to communicate with cloud (the first computing device of the robotic surgical system is configured to access the external network for a pre-determined limited time period, the predetermined limited time period being when the hub is logged into the cloud)), and wherein the portion of the set of published messages are transmitted over the external network during the pre-determined limited time period (Shelton, § 1466, Lines 8-10; Based on providing accurate credentials, a surgical hub may be granted access to communicate with the cloud (the set of published messages are transmitted over the external network during the pre-determined limited time period, since the hub has to be granted access to the cloud to interact with the server and the database on the cloud)). 

Claim 6:
Shelton in view of Grantcharov and further in view of Ferguson further teaches wherein transmitting at least a portion of the set of published messages comprises transmitting at least a portion of the set of published messages to a relay device during the pre-determined limited time period (Shelton, Fig. 8, § 0541, Lines 8-10; The network hub 207 communicate (transmits published messages) with a network router 211 (to a relay device, the relay device being the network router)), wherein the relay device transmits the portion of the set of published messages to the server device during or outside the pre-determined limited time period (Shelton, § 0542, Lines 6-8; Data associated with the device may be transferred to cloud-based computers via the router (the relay device transmits published messages to the server device) for remote data processing). 

Claim 11:
Shelton in view of Grantcharov and further in view of Ferguson further teaches identifying one or more of the set of published messages as containing sensitive data; and removing the sensitive data from the one or more of the set of published messages prior to transmitting the portion of the set of published messages (Shelton, § 0914, Lines 11-13; A redacted record is a record from which sensitive patient information has been expunged (identifying one or more of the set of published messages as containing sensitive data); Shelton, § 0914, Lines 3-4; Data is redacted and stripped before it is sent to an analytics system based either on the hub or the cloud (removing the sensitive data from the one or more of the set of published messages prior to transmitting the published messages)). 

Claim 12:
Shelton in view of Grantcharov and further in view of Ferguson further teaches deleting, by the first computing device, the network data from the storage device associated with the first computing device based on determining that the pre-determined period of time has passed (Shelton, Fig. 263, § 1961, Lines 4-5; The surgical hubs (first computing device) are configured to temporarily store the communication data; § 1961, Lines 9-11; Once the stored information (network data) is deleting, by the first computing device, the network data from the storage device associated with the first computing device) (the network data is deleted based on determining that the pre-determined period of time has passed since the system is pre-programmed to temporarily hold the data until the information is sent to the server) (after that pre-determined period of time, the information is deleted)). 

Claim 13:
Claim 13 is the system of claim 1.  Claim 13 is therefore rejected under the same analysis as in claim 1. 

Claim 14:
Claim 14 is the system of claim 3.  Claim 14 is therefore rejected under the same analysis as in claim 3.

Claim 15:
Claim 15 is the system of claim 6.  Claim 15 is therefore rejected under the same analysis as in claim 6.

Claim 16:
Claim 16 is the computing device of claim 6.  Claim 16 is therefore rejected under the same analysis as in claim 6.

Claim 17:
Claim 17 is the computing device of claim 1.  Claim 17 is therefore rejected under the same analysis as in claim 1.

Claim 18:
Claim 18 is the computing device of claim 5.  Claim 18 is therefore rejected under the same analysis as in claim 5.

Claim 19:
Claim 19 is the computing device of claim 11.  Claim 19 is therefore rejected under the same analysis as in claim 11.

Claim 20:
Claim 20 is the computer-readable medium of claim 1.  Claim 20 is therefore rejected under the same analysis as in claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (U.S. Patent Application Publication No. 2019/0125459, hereinafter “Shelton”) in view of Grantcharov et al. (U.S. Patent Application Publication No. 2018/0122506, hereinafter “Grantcharov”); further in view of Ferguson et al.,(U.S. Patent No. 6,454,708, hereinafter “Ferguson”); further in view of McGuffin et al. (U.S. Patent No. 8,200,213, hereinafter “McGuffin”).

Claim 7:


However, Shelton in view of Grantcharov and further in view of Ferguson does not appear to teach wherein transmitting at least a portion of the set of published messages comprises transmitting published messages having a highest priority without transmitting published messages having a lowest priority. 

McGuffin teaches wherein transmitting at least a portion of the set of published messages comprises transmitting published messages having a highest priority without transmitting published messages having a lowest priority (Fig. 1, Step 140; Column 3, Lines 30-31; Transmit only high priority messages.  Store medium and low priority messages). 

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shelton, Grantcharov, and Ferguson with the teachings of McGuffin by allowing for the system to send highest priority messages without sending lowest priority messages.  One of ordinary skill in the art would have been motivated to do so as a means to prioritize analysis on data relating to high priority messages, such as failure events, and not clog the channel with low priority messages (Shelton, § 0699, Lines 22-23). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (U.S. Patent Application Publication No. 2019/0125459, hereinafter “Shelton”) in .

Claim 8:
Shelton in view of Grantcharov and further in view of Ferguson teach The method of claim 1, wherein the set of published messages further comprise published messages received from a third computing device of the robotic surgical system (Shelton, § 0706, Lines 6-9; Data may be received from various components coupled to the surgical hub, e.g., image module data, smoke evacuator data, suction/irrigation data, or device/instrument data (the set of published messages further comprise published messages received from a third computing device of the robotic surgical system, any of the listed devices may be considered a third computing device)). 

However neither Shelton, Grantcharov, nor Ferguson teach the method further comprising: partitioning the set of published messages according to the respective message priorities to generate at least a first group of published messages having a first priority and a second group of published messages having a second priority, the first priority being higher than the second priority, wherein at least one of the first group and the second group of published messages comprises a published message from the second computing device and a published message from the third computing device; and 
 wherein transmitting at least a portion of the set of published messages comprises transmitting the first group of published messages before transmitting the second group of published messages.

Druke teaches partitioning the set of published messages according to the respective message priorities to generate at least a first group of published messages having a first priority and a second group of published messages having a second priority (Column 4, Lines 20-27; The message manager 174 places (partitioning) high priority messages in a high-priority buffer, medium priority messages in the medium priority buffer, and low priority messages in the low priority buffer (the set of published messages according to the respective message priorities to generate at least a first group of published messages having a first priority and a second group of published messages having a second priority, the first group here being the high priority messages and the second group being the medium/low priority messages), the first priority being higher than the second priority (Fig. 1B, Column 4, Lines 22-23; The first priority is high priority which is higher than medium or low priority), wherein at least one of the first group and the second group of published messages comprises a published message from the second computing device and a published message from the third computing device (As per Fig. 1A, Node 2 may be considered the first computing device, Node 3 may be considered the second computing device, and Node 4 may be considered the third computing device.  As shown, Node 3 and Node 4 are transmitting and receiving messages to and from Node 2, thus the first group and the second group of published messages may derive from node 3 or node 4); and 
wherein transmitting at least a portion of the set of published messages comprises transmitting the first group of published messages before transmitting the second group of published messages (Fig. 1C, Column 5, Lines 48-51; Step 194 the system transmit high-priority data preferentially over medium and low priority data). 

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shelton, Grantcharov, and Ferguson with the teachings of Druke to allow data to be grouped based on its level of priority. One of ordinary skill in the art would have been motivated to do so in order to mitigate failure event that may impact surgical procedures on a prioritized basis (Shelton, § 0696, Lines 9-12). 

Claim 9:
Shelton in view of Grantcharov and further in view of Ferguson and Druke further teaches wherein within each of the first and second group, a published message having an earlier timestamp is transmitted before a published message having a later timestamp (Shelton, § 1962, Lines 1-6; As data begins to be communicated from the hub to the primary server 13940, a queue 13990 is created to prioritize the order in which data is communicated.  The queue 13990 prioritizes data as first in, first out.  Shelton teaches the sending of messages based on a timestamp since it teaches the first in first out buffer, thus Shelton teaches the sending of published messages having an earlier timestamp before published messages having a later timestamp). 

Claim 10:
Shelton in view of Grantcharov and further in view of Ferguson and Druke further teaches generating grouped messages for the first group of published messages based on timestamps of the respective published messages, wherein the first group of published messages is transmitted by transmitting the respective grouped messages (Druke, Column 4, Lines 20-27; The message manager 174 places high priority messages in a high-priority buffer.  Druke teaches the grouping of messages by placing messages in pre-assigned buffers based on their level of priority, i.e. high priority groups, medium priority groups, and low priority groups; Shelton, § 1962, Lines 1-6; As data begins to be communicated from the hub to the primary server 13940, a queue 13990 is created to prioritize the order in which data is communicated.  The queue 13990 prioritizes data as first in, first out.  Shelton teaches a first in first out queue, and thus the timestamp element.  It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine these two teachings and provide for the grouping of messages for the first group of published messages based on timestamps.  This step is simply sending messages for the first group of messages that are received first in time before sending those received later in time, which is essentially a FIFO buffer for the first group of messages). 

Response to Arguments
Applicant’s arguments, see page 12, filed 02/09/2021, with respect to claims 8 and 15 have been fully considered and are persuasive.  The objection of claim 15 and the rejection of claim 8 under 35 USC 112(b) have been withdrawn. 
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive: 
Applicant argues on page 14 that Shelton’s failure event data cannot teach or suggest both the “first copy of a set of published messages” and the “second copy of a set of published messages”.  The examiner disagrees because the claim does not require that the “first copy” and the “second copy” to be different.  
Applicant further argues on page 14 that Shelton does not disclose subscriptions to messages by the surgical hub.  The examiner disagrees because Shelton’s surgical hub is effectively subscribed to all data generated by devices involved in a given surgical procedure. 
Applicant further yet argues on pages 14-15 that there is no need for the surgical hub in Shelton to retrieve the stored data to serve the request for network data because instead of only sending summary data as disclosed by Ferguson, all the data once stored by the surgical hub are transmitted to the primary server.  The examiner disagrees because modifying Shelton’s surgical hub with the teachings of Ferguson would predictably and beneficially result in reduced bandwidth usage. 
Applicant argues on page 15 that modifying Shelton’s surgical hub to make it generate and transmit a summary of the collected data would change the principle of operation of Shelton because the surgical hub would need to 
The responses made above applies with equal force to similar arguments raised against independent claims 13, 17, and 20 and dependent claims 2-12, 14-16, and 18-19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2009/0036750 (Weinstein et al.) – Integration and Control of Medical Devices in a Clinical Environment – The integration and control of devices within an environment for executing a procedure where a middleware bridge is provided for allowing any application to communicate with any device using a publish/subscribe model. 
U.S. Patent No. 10242159 (Kamen et al.) – System and Apparatus for Electronic Patient Care – A facility gateway provides a publish/subscribe service for an application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NAM T TRAN/Primary Examiner, Art Unit 2452